   Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 1 of 19            FILED
                                                                          2019 Nov-20 AM 11:50
                                                                          U.S. DISTRICT COURT
                                                                              N.D. OF ALABAMA




Page 1 of 19                                                      Exhibit E
   Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 2 of 19




Page 2 of 19                                                      Exhibit E
   Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 3 of 19




Page 3 of 19                                                      Exhibit E
   Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 4 of 19




Page 4 of 19                                                      Exhibit E
   Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 5 of 19




Page 5 of 19                                                      Exhibit E
   Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 6 of 19




Page 6 of 19                                                      Exhibit E
   Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 7 of 19




Page 7 of 19                                                      Exhibit E
Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 8 of 19




      Page 8 of 19                                  Exhibit E
Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 9 of 19




      Page 9 of 19                                  Exhibit E
Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 10 of 19




       Page 10 of 19                                Exhibit E
Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 11 of 19




       Page 11 of 19                                Exhibit E
Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 12 of 19




       Page 12 of 19                                Exhibit E
Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 13 of 19




       Page 13 of 19                                Exhibit E
Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 14 of 19




       Page 14 of 19                                Exhibit E
Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 15 of 19




       Page 15 of 19                                Exhibit E
Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 16 of 19




       Page 16 of 19                                Exhibit E
Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 17 of 19




       Page 17 of 19                                Exhibit E
Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 18 of 19




       Page 18 of 19                                Exhibit E
Case 2:19-cv-00899-LSC-SGC Document 23-5 Filed 11/20/19 Page 19 of 19




       Page 19 of 19                                Exhibit E
